By a previous order of this court upon this appeal by defendant from a judgment of the County Court, Rockland County, rendered January 4, 1972, convicting him of assault in the second degree, upon á jury verdict, and imposing sentence, the case was “remanded to the County Court for (1) a hearing before Coimty Judge Kelly on the issue of whether the District Attorney knew, at the time of his summation to the jury, of the existence and whereabouts of James Fisher, who defendant claimed was an alibi witness, and (2) a determination thereon ”, with the appeal held in abeyance in the interim (People v. Conklin, 40 A D 2d 1035). Such hearing has been had, following which County Judge Kelly made a determination dated April 3, 1973, that, inter alla, the Assistant District Attorney, prior to his summation to the jury, had no knowledge of the existence of James Fisher or of his whereabouts. Judgment affirmed. No opinion. Martuscello, Acting P. J., Latham, Christ and Munder, JJ., concur.